Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement filed 04/12/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US20200173787A1), and further in view of Kim (US20200004261A1) and Gross (US20200201319A1).
Regarding claim 12, Sullivan teaches;
A system comprising: 
an autonomous vehicle (element 10) including one or more processors (processing unit, paragraph 0112) configurable to cause;
generating, at the autonomous vehicle while operating in a hybrid autonomy mode, real-time perception data (taught as using cognitive drivers to analyze data and identify entities [objects, paragraph 0118], paragraph 0121), the real-time perception data indicating objects that have been detected in a vicinity of the autonomous vehicle (taught as detecting entities, paragraph 0118, using a sensor array, paragraph 0029); 
generating, at the autonomous vehicle operating in the hybrid autonomy mode, an initial motion plan based, at least in part, on the real-time perception data (taught as a traversable path, paragraph 0029-0030, which has acquired data about the path, paragraph 0055); 
maneuvering the autonomous vehicle operating in the hybrid autonomy mode along a constrained route based on the initial motion plan without user input (taught as the autonomous delivery vehicle continuing on the approved route, paragraph 0056); 
detecting, at the autonomous vehicle operating in the hybrid autonomy mode, an alert condition from the real-time perception data (taught as determining an intervention delta, paragraph 0069); 
transmitting, by the autonomous vehicle operating in the hybrid autonomy mode to a client device, a notification corresponding to the alert condition, wherein the notification indicates a request for user input to adjust the initial motion plan (taught as alerting a human controller, paragraph 0070); 
receiving the user input at the autonomous vehicle operating in the hybrid autonomy mode (taught as the human controller taking control, paragraph 0061, potentially remotely, paragraph 0070); 
generating, by the autonomous vehicle operating in the hybrid autonomy mode, a modified motion plan by adjusting the initial motion plan based on the user input (taught as updating a route based on a manual review of data, paragraph 0071, Fig 7 steps 213-214).
However, Sullivan does not explicitly teach;
using a machine learning model, updating the machine learning model based, at least in part, on the user input,
6responsive to determining that a detected network latency is greater than a predefined threshold, prohibiting, by the autonomous vehicle, control of the autonomous vehicle via additional user input and continuing autonomous control based on the modified motion plan.
Kim teaches; using a machine learning model, updating the machine learning model based, at least in part, on the user input (taught as machine learning generating a model, paragraph 0123, which includes inputting data by a user, paragraph 0147, and adjusted/trained, paragraph 0153).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate machine learning as taught by Gross in the algorithm for controlling the vehicle taught by Sullivan (such as in paragraph 0093) in order to improve the performance of the navigation. As suggested by Kim and known to those of ordinary skill in the art, machine learning can allow models to infer a result based on newer data (paragraph 0153), and thus react to more situations without training or user intervention.
However, Kim does not teach;
6responsive to determining that a detected network latency is greater than a predefined threshold, prohibiting, by the autonomous vehicle, control of the autonomous vehicle via additional user input and continuing autonomous control based on the modified motion plan.
Gross teaches;  6responsive to determining that a detected network latency is greater than a predefined threshold, prohibiting, by the autonomous vehicle, control of the autonomous vehicle via additional user input, and continuing autonomous control based on the modified motion plan (taught as preventing remote instructions from being executed under latency that exceeds a threshold, paragraph 0036, and further continuing to navigate without constraint, paragraph 0035).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate latency considerations as taught by Gross in the system taught by Sullivan in order to improve the performance. As taught by Gross, such a latency catching system provides a failsafe against potential network degradation (paragraph 0010).

Regarding claim 13, Sullivan as modified by Kim and Gross teaches;
The system of claim 12 (see claim 12 rejection). Sullivan further teaches; the processors further configurable to cause: converting the modified motion plan into power output signals for a steering mechanism and a motor of the autonomous vehicle (taught as controlling motors of the delivery vehicles, paragraph 0123 and generating actions in response, paragraph 0113).  

Regarding claim 14, Sullivan as modified by Kim and Gross teaches;
The system of claim 12 (see claim 12 rejection). Sullivan further teaches; wherein the user input includes one or more of the following: longitudinal velocity adjustments, lateral offset adjustments, (taught as an operator driving the delivery vehicle, paragraph 0061) or an obstacle disregard selection (taught as indicating a false alarm, paragraph 0070).  

Regarding claim 15, Sullivan as modified by Kim and Gross teaches;
The system of claim 12 (see claim 12 rejection). Sullivan further teaches; wherein the notification corresponding to the alert condition includes a notification of an unidentified obstacle (taught as determining a conflict based on unencountered obstacles, paragraph 0100, and alerting the human controller of the conditions, paragraph 0061).  

Regarding claim 16, Sullivan as modified by Kim and Gross teaches;
The system of claim 12 (see claim 12 rejection). Sullivan further teaches; wherein the real-time perception data includes one or more of the following: video data captured by an image capture device of the sensory array (taught as real-time video data, paragraph 0029, element 120), geolocation data (taught as GPS, paragraph 0029, element 119), object recognition data (taught as detecting what entity was detected, paragraph 0124), object proximity data (taught as distance sensors including lidar, radar, and sonar, paragraph 0029), or audio data (taught as an audio receptor, paragraph 0116).  

Regarding claim 17, Sullivan as modified by Kim and Gross teaches;
The system of claim 16 (see claim 16 rejection). Sullivan further teaches; the processors further configurable to cause: identifying objects in the video data (taught as identifying entities detected, paragraph 0121), tracking pixel changes to determine movement of objects in the video data, and transmitting the pixel changes to the operator device (taught as tracking entities [objects] in the system, paragraph 0118; while not explicitly tracking pixels in video data, tracking objects in video generally imply tracking pixels/groups of pixels in classifying/identifying objects).

Regarding claim 18, as modified by Kim and Gross, teaches;
The system of claim 17 (see claim 17 rejection). Sullivan further teaches; the processors further configurable to cause: activating a direct driving mode responsive to override input received from the client device (taught as an operator with override control, paragraph 0076), wherein the autonomous vehicle is fully controlled by user input in the direct driving mode (taught as the override control to take control of the delivery vehicle, paragraph 0076).

Regarding claim 19, Sullivan as modified by Kim and Gross teaches;
The system of claim 18 (see claim 18 rejection). However, Sullivan does not explicitly teach; activating the direct driving mode is prohibited if the detected network latency is greater than the predefined threshold.
Gross teaches;  6 activating the direct driving mode is prohibited if the detected network latency is greater than the predefined threshold (taught as preventing remote instructions from being executed under latency that exceeds a threshold, paragraph 0036, and further continuing to navigate without constraint, paragraph 0035).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate latency considerations as taught by Gross in the system taught by Sullivan in order to improve the performance. As taught by Gross, such a latency catching system provides a failsafe against potential network degradation (paragraph 0010).

Regarding claims 1-10 and 20, it has been determined that no further limitations exist apart from those previously addressed in claims 12-19. Therefore, claims 1-10 and 20 are rejected under the same rationale as claims 12-19, where claims 1 and 20 correspond to claim 12, claims 2-5 correspond to claims 13-15, and claim 16 corresponds to claims 6-7, and claims 17-19 corresponds to claims 8-10.

Regarding claim 11, Sullivan as modified by Kim and Gross teaches;
The method of claim 1 (see claim 12 rejection). Sullivan further teaches; wherein the constrained route leads from a first aggregation depot to a second aggregation depot (taught as the origin and destination corresponding to warehouses and distribution centers, paragraph 0032).  

Response to Arguments
Applicant argues that 9-10 of the remarks that claims 1 and 12 are sufficiently different to avoid double patenting. The examiner accepts the arguments made, and withdraws the warning. 

Applicant argues on pages 10-11 of the remarks that Sullivan does not disclose the amended claim material. The examiner agrees that Mangaser does not teach continuing with an autonomous control based on the modified plan in response to a latency threshold being exceeded, and thus the 103 rejection is withdrawn. However, a new 103 rejection has been made above in light of Gross to teach the amended independent claims regarding continuing autonomous travel (paragraphs 0035-0036).

Applicant argues on page 11 of the remarks that by at least their dependency on allowable material, the rejection of claims 8-10 and 17-19 should be withdrawn. The examiner agrees that the previously recited art does not teach the amended claim material, and withdraws the previous 103 rejections. However, new 103 rejections have been made above in light of Gross.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662